Citation Nr: 0910834	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than December 
21, 2004 for the award of service connection for residuals of 
pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to November 
1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April and June 2005 rating decisions.  
In the April 2005 rating decision, the RO denied the Veteran 
service connection for bilateral hearing loss and for 
tinnitus, and determined that new and material evidence to 
reopen a claim for service connection for residuals of 
pilonidal cystectomy has not been received.  In the June 2005 
rating decision, the RO reopened and granted the claim for 
service connection and assigned a 10 percent rating for 
residuals of pilonidal cystectomy, effective December 21, 
2004.  The Veteran filed a notice of disagreement (NOD) in 
June 2005, and the RO issued a statement of the case (SOC) in 
January 2006.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2006.

In February 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the Veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss in or for many years after service, and the only 
competent opinion to address the question of whether there 
exists a nexus between alleged in-service noise exposure and 
the Veteran's hearing loss weighs against the claim.  

3.  The first clinical evidence reflecting complaints of 
tinnitus was many years after service, and the only competent 
opinion on the nexus question indicates that the Veteran's 
tinnitus is not related to service.

4.  In a May 1953 rating decision, the RO denied service 
connection for residuals of pilonidal cystectomy.  Although 
the RO notified the Veteran of this denial, he did not 
initiate an appeal.

5.  The Veteran filed a new claim for service connection for 
residuals of pilonidal cystectomy on December 21, 2004.

6.  In a June 2005 rating decision, the RO granted service 
connection for the disability and assigned an effective date 
of December 21, 2004 (the date of the new claim).

7.  The record contains no statement or communication from 
the Veteran, prior to December 21, 2004, that constitutes an 
earlier, pending claim for service connection for residuals 
of pilonidal cystectomy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The RO's May 1953 rating decision denying service 
connection for pilonidal cystectomy is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2008).

4.  The claim for an effective date earlier than December 21, 
2004 for the award of service connection for residuals of 
pilonidal cystectomy is without legal merit.  38 U.S.C.A. 
§§ 503, 5101, 5110) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Initially, the Board notes that, as regards the claim for an 
earlier effective date for the award of service connection 
for residuals of pilonidal cystectomy, the June 2006 rating 
decision provided the basis for assigning the effective date 
on appeal.  The January 2006 SOC provided the regulations 
governing effective dates for service-connected benefits and 
explained the reasons for the denial of the Veteran's request 
for an earlier effective date.  Furthermore, the Veteran has 
been afforded the opportunity to present evidence and 
argument with respect to this claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As will be explained below, the 
claim lacks legal merit; therefore, the duties to notify and 
assist required by the VCAA are not applicable to this claim.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Pertinent to the claims for service connection, VA's notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2005 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The letter specifically asked the Veteran to 
submit any evidence in his possession that pertains to the 
claims, consistent with Pelegrini and the version of section 
3.159 then in effect.  The April 2005 rating decision 
reflects the initial adjudication of the claims after 
issuance of this letter.  Hence, the January 2005 letter-
which meets Pelegrini's content of notice requirements-also 
meets the VCAA's timing of notice requirement.  

The Board notes that the RO notified the Veteran regarding 
VA's assignment of disability ratings and effective dates (in 
the event service connection is granted) in an April 2006 
post-rating letter.  However, the timing of this notice-
after the last adjudication of the claims-is not shown to 
prejudice the Veteran.  Because the Board's decision herein 
denies the claims for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, and 
a report of VA examination conducted in March 2005.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's Board hearing as well as various 
written statements provided by the Veteran and by his 
representative, on his behalf.

The Board also finds that the record presents no basis for 
additional RO action to further develop the record in this 
appeal.  In this regard, the Board notes that the March 2005 
VA examiner cited to a February 2005 VA audiological 
evaluation at the Middleton Memorial VA Hospital.  The 
examiner relayed the history as reported by the Veteran at 
that time as well as the audiological findings during that 
examination.  As will be discussed below, service connection 
for bilateral hearing loss and for tinnitus are being denied 
because there is no medical evidence of a nexus between 
either disability and military service.  During his February 
2009 Board hearing, the Veteran indicated that he did not 
have a medical opinion relating either hearing loss or 
tinnitus to service.  As the Veteran's own testimony 
indicates that any outstanding records of treatment at the 
Middleton Memorial VA Hospital do not include medical 
evidence or opinion addressing whether there exists of a 
relationship between bilateral hearing loss or tinnitus and 
service-the very matter on which each claim turns-a remand 
to obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

The Veteran has asserted that he has bilateral hearing loss 
and tinnitus as a result of his exposure to loud noise in 
service.  He stated that was exposed to skip bombings during 
training, that he was a gunner exposed to 250-caliber guns, 
that he was exposed to high pitch aircraft engine noise, that 
he wore no hearing protection other than headphones, and that 
he had noticeable loss of hearing and ringing in the ears at 
discharge in November 1952.  

The Veteran's DD Form 214 lists his most significant duty 
assignment as 93d Air Rflg Sq., 93 Bomb Wg (M), Castle Air 
Force Base, Calif., and his military occupational specialty 
as 32331F (integrated avionics systems apprentice).  

The service treatment records reflect no complaints, 
findings, or diagnoses of any tinnitus or hearing loss in 
either ear during the Veteran's period of active service.  
They do show that he was treated for a mild infection of the 
external auditory canal in August 1951, but there were no 
complaints of hearing loss or tinnitus at that time.  The 
service treatment records include the reports of two 
different hearing evaluations, neither of which shows hearing 
loss:  in October 1949, voice testing revealed 15/15 hearing 
in both ears, and in November 1952, whispered voice testing 
revealed 15/15 hearing in both ears.

The above-cited evidence indicates that no hearing loss or 
tinnitus was shown in service.  The Board notes, however, 
that the absence of in-service evidence of hearing loss is 
not fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Medical nexus evidence also is needed 
to support the Veteran's claim for service connection for 
tinnitus.  

The post-service medical evidence includes VA and private 
medical records.  The report of a November 2002 VA general 
health assessment reflects complaints of hearing loss and 
tinnitus.  Private treatment notes reflect complaints of mild 
decreased hearing in October 2000 and chronic tinnitus in 
November 2001.

During a VA audiological evaluation in March 2005, the 
Veteran complained of constant tinnitus that he has had since 
1952.  He denied recreational noise exposure.  The examiner 
noted that the Veteran had indicated exposure to power tools, 
shop equipment, and firearms during his initial audiology 
appointment on February 22, 2005.  The examiner also noted 
that there was no documentation of complaints of hearing loss 
or tinnitus until the Veteran's recent contact with the VA, 
and that the Veteran felt that his bilateral hearing loss and 
tinnitus are related to firing 250-caliber guns as a gunner 
and exposure to skip bombing during training.

Audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
60
70
LEFT
55
50
60
70
75

Speech recognition scores on the Maryland CNC Word List were 
92 percent in the right ear and 94 percent in the left ear.  
The examiner noted that the Veteran had bilateral primarily 
moderate sensorineural hearing loss.

As indicated above, the post-service evidence supports a 
finding of current hearing loss in each ear to an extent 
recognized as a disability as defined by 38 C.F.R. § 3.385.  
Further, the Veteran has asserted experiencing tinnitus, the 
type of disability that he can establish on the basis of his 
own assertions.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).   However, the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied because the competent, probative evidence establishes 
that there is no medical relationship, or nexus, between each 
disability and the Veteran's period of service.

During his Board hearing, the Veteran testified that no 
protective hearing gear was issued during the six weeks of 
gunnery training, that he was treated for an ear infection 
during training, and that he suffered a powder burn on his 
right ear when the receiver on a 50-caliber machine gun blew.  
He also indicated that, although he had hearing loss and 
tinnitus since discharge, he did not apply for benefits 
because he was disheartened by the May 1953 denial of service 
connection for the pilonidal cystectomy.  He also stated that 
he sought help lip reading about 25 years ago and that he 
purchased hearing aids offered through television.  Lastly, 
he indicated that he did not have a medical opinion relating 
either hearing loss or tinnitus to service.

Even if the Board were to accept, as credible, the Veteran's 
assertions of in-service noise exposure, there is no evidence 
of any complaints, findings, or diagnosis of hearing loss or 
tinnitus until almost 50 years after the Veteran's service.  
While the Board has also considered the Veteran's assertions 
of what took place during the interim, the fact remains that 
the passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Moreover, the only competent opinion to address the etiology 
of the Veteran's hearing loss and tinnitus weighs against the 
claims.  Here, the March 2005 VA examiner considered the 
Veteran's complaints and description of noise exposure, and 
the evidence in the claims file.  However, after examining 
the Veteran, the examiner concluded that the Veteran's 
hearing loss is not related to military service as hearing 
sensitivity was shown to be normal at discharge and there is 
no documentation of hearing loss for many years after 
discharge.  The examiner also concluded that the Veteran's 
tinnitus is not due to military service as there was no 
indication of tinnitus at discharge and there is no 
documentation of tinnitus for many years after discharge.

The Board finds the above-cited opinion providence probative 
and dispositive evidence on the nexus question in each claim, 
based as it was on both evaluation of the Veteran and 
consideration of his documented medical history and 
assertions.  Hence, the only competent, probative opinion to 
address the relationship between the Veteran's current 
disabilities and service weigh against the claims, and 
neither the Veteran nor his representative has presented, 
identified, or even alluded to the existence of a contrary 
medical opinion-one that, in fact, establishes a 
relationship between hearing loss and/or tinnitus and 
service.

In addition to the objective evidence addressed above, the 
Board has considered the Veteran's and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of the claims.  To the extent that any 
such assertions are advanced in an attempt to establish a 
relationship between each of the disabilities under 
consideration and service, the Board points out that matters 
of diagnosis and etiology are within the province of trained 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without appropriate training and 
expertise neither is competent to render a probative 
(persuasive) opinion on the matter of etiology upon which 
each claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  Effective Date

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

The effective date for a grant of benefits on the basis of 
the receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, or a person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  See 38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b).

The basic facts in this case are not in dispute.  The Veteran 
filed an original claim for service connection for residuals 
of pilonidal cystectomy in December 1952, and the RO denied 
the claim in a May 1953 rating decision.  Although notified 
of the denial and of his appellate rights by a letter dated 
May 21, 1953, the Veteran did not initiate an appeal.  That 
decision therefore became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.

The record also reflects that the Veteran filed an 
application for VA outpatient treatment for his residuals of 
pilonidal cystectomy in May 1953, just prior to the issuance 
of the May 1953 rating decision.  His application for 
hospital treatment was eventually approved in November 1954.

The next relevant communication from the Veteran is a new 
claim received on December 21, 2004.  Although the RO 
initially denied the Veteran's request to reopen the 
previously denied claim for service connection for residuals 
of pilonidal cystectomy, the RO later reopened the claim and 
granted service connection for the disability in June 2005.  
Pursuant to 38 C.F.R. § 3.400(q)(1)(ii) and (r), the RO 
assigned an effective of December 21, 2004, the date of 
receipt of the new claim.

During his Board hearing, the Veteran testified that he did 
not know how to appeal the May 1953 denial of service 
connection.  As for why he did not file a claim prior to his 
December 21, 2004 claim, he indicated that he was receiving 
satisfactory health care for his disability through his 
employer's health insurance.  

The Board has carefully considered the Veteran's assertions, 
but finds that none provide a basis for assignment of any 
effective date earlier than December 21, 2004 for the award 
of service connection for his residuals of pilonidal 
cystectomy.

Although the Veteran testified that he did not know how to 
appeal the initial May 1953 rating decision, every claimant 
for VA benefits is charged with knowledge of the laws and 
regulations governing VA benefits.  The United States Court 
of Appeals for Veterans Claims, citing to an opinion from the 
United States Supreme Court, has held that everyone dealing 
with the Government is charged with knowledge of Federal 
statute and agency regulations.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991).  Furthermore, the Veteran was provided 
with his appellate rights in the May 21, 1953 letter 
accompanying the rating decision.

The fact remains that, in this case, there is no document 
associated with the claims file that can be construed as a 
pending claim for service connection for residuals of 
pilonidal cystectomy after the initial May 1953 denial and 
before December 21, 2004.  Even if, arguendo, the Board were 
to construe the Veteran's application for VA medical 
treatment for his disability as a claim for service 
connection, as it was filed prior to the issuance of the May 
1953 rating decision, it was, in essence, adjudicated in the 
May 1953 rating decision, and, hence, finally resolved.  
Further, as that application was filed prior to the issuance 
of the May 1953 rating decision, it cannot serve as a claim 
to reopen.  Moreover, hospital treatment was eventually 
approved in November 1954 and the Veteran did not then raise 
an issue of an unadjudicated claim for service connection.  

Thus, notwithstanding the Veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of an effective date earlier than 
December 21, 2004 in this case.  The record clearly shows 
that the RO denied the Veteran's original claim for service 
connection for residuals of pilonidal cystectomy in a May 
1953 rating decision, which the Veteran did not appeal and is 
now final, and there is no communication from the Veteran 
prior to December 21, 2004 that can be construed as an 
earlier, pending claim for service connection for residuals 
of pilonidal cystectomy at the time of the grant of service 
connection.  

Regarding the latter point, the Board also observes that VA 
treatment notes dated from April 2003 to October 2004 reflect 
a past medical history of pilonidal cystectomy.  However, the 
Veteran was not treated or examined for any residuals of 
pilonidal cystectomy during any of those visits.  Thus, the 
provisions of 38 C.F.R. § 3.157(b) do not allow for an 
earlier effective date.  

The Board is sympathetic to the Veteran's situation; however, 
as indicated above, the legal authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.  Under the circumstances in this case, the 
appropriate effective date for the award of service 
connection for residuals of pilonidal cystectomy is the date 
of the December 21, 2004 new claim for benefits.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal 
basis for assignment of any earlier effective date, the claim 
for an earlier effective date for the award of service 
connection in this case must be denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final note, the Board notes that, to the extent that the 
Veteran may be asserting that equity warrants the assignment 
of an earlier effective date for his service connection award 
extending back to the date of his original claim, matters of 
equitable relief are only within the discretion of the 
Secretary of VA; the Board does not have the authority to 
award such relief.  See 38 U.S.C.A. § 503; Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An effective date earlier than December 21, 2004 for the 
award of service connection for residuals of pilonidal 
cystectomy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


